Case 5:20-cv-00443-FB Document 19-1 Filed 06/08/21 Page 1of1
Case: 20-50664 Document: 00515891150 Page:1 Date Filed: eet E D

JUN - 8 2021
United States Court of Appeals cuerk.u.s. vistifidricourT
WESTERN DISTRI TEXAS

FIFTH CIRCUIT

OFFICE OF THE CLERK BY

 

DEPUTYICLERK

LYLE W. CAYCE TEL, 504-310-7700
CLERK 600 S. MAESTRI PLACE,

Suite 115
NEW ORLEANS, LA 70130

June 08, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:

No. 20-50664 Lempar v. Lumpkin CD
USDC No. 5: 20-cv-443-)

Enclosed is an order entered in this case.

Sincerely,

LYLE W. CAYCE, Clerk
Onmls, Whadre,

By:

Charles B. Whitney, Deputy Clerk
504-310-7679

 

Ms. Jeannette Clack

Mr. Dante Eli Dominguez
Mr. Edward Larry Marshall
Mr. Patrick Daniel Todd
